DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 2, 11, and 14 and the cancellation of claims 8 and 19 in the response filed 8/24/22 is acknowledged.
Claims 1-7, 9-18, and 20 are pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive. Applicants arguments on p. 3-4 regarding the newly added limitations concerning the stretchability in the width vs. vertical direction are moot in view of new reference Kikuta, which has been provided in the rejection below. Applicant’s new limitation “in which the area ratio of the cutout portion in the stretchable strip is 1:3” is still interpreted to be read on by Leeflang, particularly due to the precise language “the area ratio of the cutout portion in the stretchable strip”. Thus, the area of the cutout portion in the central portion of the stretchable strip is considered to be 1:3. Applicant further argues on p. 4-6 that Leeflang fails to disclose the tape not touching the lip portion of the user, because Leeflang’s device extends across the central open region of the mouth; however, Leeflang discloses in [0103] the central open region/cutout 414 being positioned over the user’s lips. Further, Leeflang discloses in [0010] the valves being optional, which would render the cutout portion void of any material. While Applicant argues that various areas of Leeflang describes the membrane to be detachably attached over a user’s mouth, it is understood that this is referring to the strip including a valve extending across the cutout portion, which is identified as being optional. Thus, taking into consideration that 1) Leeflang’s open region is positioned over the lips, and 2) the open region is void of any material, since the valve is optional, it can be understood that the strip surrounds the lips, and the open, void region is over the lips.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“suer” in claim 1, line 2 should be amended to recite --user--
“the area ratio” in claim 1, lines 14-15 should be amended to recite --an area ratio--
“to be accommodated and stick around the upper and lower lips of a user” in claim 1, lines 18-20 should be amended to recite --to be accommodated and configured to stick around the upper and lower lips of the user--
“a user’ in claim 1, line 21 should be amended to recite --the user--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the limitation “a stretchable strip comprising fibrous material” in line 5. The arguments/remarks filed 8/24/22 state that support for this limitation can be found in paragraph [0038], but the specification does not have such a paragraph. Thus, this claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 further recites the limitation “in which the stretchability of the strip is greater in a horizontal direction than in a vertical direction, and in which the stretchable strip is stretchable to between 110% and 140% in a width direction” in lines 8-11. The arguments/remarks filed 8/24/22 state that support for this limitation can be found in paragraph [0037], but the specification does not have such a paragraph. Thus, this claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2-7, 9-18, and 20, the claims are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the stretchable strip is stretched up to a size” in lines 16-18, which is a method step, making the statutory category of the claim unclear. For purposes of compact prosecution and examination, this limitation is interpreted to mean that the stretchable strip is stretchable up to a size.
Claim 1 further recites the limitation “the lip portion” in line 23. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further recites the limitation “the upper lip portion and the lower lip portion” in line 32. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further recites the limitation “the left side portion” in line 29 and “the right side portion” in line 31. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the claim recites the limitation “the stretchable strip comprises a stretchability of about 20% to about 30%” in lines 1-3. However, claim 1 requires “the stretchable strip is stretchable to between 110% and 140% in a width direction”. Therefore, it is unclear which dimension the strechability of claim 5 is referring to. For purposes of compact prosecution and examination, it is considered to be the vertical dimension.
Regarding claims 2-4, 6, 7, 9-18, and 20, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Kikuta et al. EP 2517680 A1.
Regarding claim 1, Leeflang discloses a nasal breathing training tape 412 to impart training to a user to breathe from the nasal, and not from the mouth, during sleep time or wake-up time ([0007], devices for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state; fig. 7A and [0094], planar base membrane 412 comprises adhesive material on its surface, making it a tape), the nasal breathing training tape 412 comprising: a stretchable strip 412 having a first surface 412b, and a second surface 412a opposite to the first surface 412b, wherein the stretchable strip 412 is stretchable to create tension therein (fig. 7B and [0090], first and second surfaces 412b/a; [0089], base membrane 412 may be elastic, which would be capable of creating tension); an adhesive layer applied to the second surface 412a ([0094], adhesive material at least partially covering first surface 412a); and a cutout portion 414 configured on the stretchable strip 412 along a substantially central location of the stretchable strip 412 (fig. 7A and [0093], central open region 414), in which the area ratio of the cutout portion 414 in the stretchable strip 412 is 1:3 (please see annotated fig. A below, which shows the cutout portion having a vertical width about 1/3 of the total vertical width of the strip, such that the area of the cutout portion relative to the central area of the strip comprising the upper lip portion, cutout portion, and lower lip portion is 1:3) wherein the stretchable strip 412 is stretched up to a size to be accommodated and stick around the upper and lower lips of a user but not in direct contact with the lips and in which the cutout portion 414 is sized to accommodate upper and lower lips of a user to extend therethrough such that the nasal breathing training tape 412 is not touching the lip portion, of the user, such that the lip portion is held together by the tension created in the stretchable strip 412 ([0089], base membrane 412 may be elastic, and [0103], the central open region/cutout 414 is positioned over the user’s lips; therefore, the strip 412 must be stretchable to a size where the strip material itself does not contact the lips, since the lips are within the central open region 414, and the tension created can hold the lips together, depending on the size of the user’s lips), whereby due to the tension created by the nasal breathing training tape 412, an overall neuro-sensory-motor system of the user can be stimulated, so that the brain of the user can to ‘switch on’ the nasal breathing, when the lip portion is gently held together by the stretchable strip 412 ([0103], in use, the device discourages the user from breathing through their mouth; [0104], the user can forcibly separate their lips to cause the device 410 to open, which means that in the resting position, the device holds the lips together; since the device does allow the user to separate their lips with a certain force, the lips can be considered gently held together; [0007], the device is for sealing the lips and, thus, encouraging nasal breathing; there must be some kind of activity in the brain and neuro-sensory-motor system of the user in order to breathe through the nose when the mouth is not available), wherein the cutout portion 414 is void of any material ([0010], the valves being optional), wherein a width of the cutout portion 414 is equal to a width of the upper lip portion and the lower lip portion (annotated fig. A shows the vertical widths of the upper lip portion, cutout portion, and lower lip portion being about equal).
Leeflang is silent on a length of the cutout portion being equal to three times the length of the left side portion, and the length of the cutout portion is equal to three times the length of the right side portion.
However, Herod teaches an adhesive strip for surrounding the lips (figs. 1-3 and col. 2, lines 53-66) comprising a cutout portion 10 (fig. 3), wherein a length of the cutout portion 10 is equal to three times the length of the left side portion, and wherein a length of the cutout portion 10 is equal to three times the length of the right side portion (fig. 3, the left to right length of the cutout 10 is about three times the length of the left side portion (from the left edge 23 to the cutout 10) and the right side portion (from the right edge 23 to the cutout 10)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cutout portion of Leeflang such that a length of the cutout portion is equal to three times the length of the left side portion, and wherein a length of the cutout portion is equal to three times the length of the right side portion, as taught by Herod, which is prima facie obvious according to MPEP 2144.04 IV. A. and B. (changes in relative dimensions/size/proportion/shape did not render the claimed device patentably distinct from the prior art devices, particularly since the claimed device would not perform differently than that of the prior art device, and in absence of persuasive evidence that the particular configuration was significant; In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Leeflang in view of Herod is silent on the stretchable strip comprising fibrous material, in which the stretchability of the strip is greater in a horizontal direction than in a vertical direction, and in which the stretchable strip is stretchable to between 110% and 140% in a width direction.
However, Kikuta teaches an analogous stretchable strip (abstract, stretch adhesive bandage) comprising fibrous material (col. 7, lines 16-18 the fabric base is made of a low water-absorbent fiber), in which the stretchability of the strip is greater in a horizontal direction than in a vertical direction, and in which the stretchable strip is stretchable to between 110% and 140% in a width direction (col. 6, lines 51-58, wherein the stretchability in the longitudinal direction (i.e., the horizontal direction) is greater than the width direction (i.e., vertical direction), and the longitudinal stretchability is 10-120%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of Leeflang in view of Herod to comprise fibrous material, in which the stretchability of the strip is greater in a horizontal direction than in a vertical direction, and in which the stretchable strip is stretchable to between 110% and 140% in a width direction, as taught by Kikuta, to make the stretchable strip easier to handle and less flimsy.

    PNG
    media_image1.png
    387
    779
    media_image1.png
    Greyscale

	Regarding claim 3, Leeflang in view of Herod further in view of Kikuta discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the stretchable strip with the rectangular shape having rounded corners.
Regarding claim 4, Leeflang in view of Herod further in view of Kikuta discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 comprising a predetermined shape having a width and a length, wherein a ratio of width to length is about 3:5 (fig. 7A and [0090], the dimension between edges 412d (width) can be 1-5 cm, and the dimension between ends 412c (length) can be 5-14 cm; therefore, if the width is chosen to be 3 cm and the length chosen to be 5 cm, the width to length ratio would be 3:5).
Regarding claim 5, Leeflang in view of Herod further in view of Kikuta discloses the claimed invention as discussed above.
Leeflang in view of Herod is silent on the stretchable strip comprising a stretchability of about 20% to about 30%.
However, Kikuta further teaches the stretchable strip comprising a stretchability of about 20% to about 30% (col. 6, lines 57-58, 4-30% in the width/vertical direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of Leeflang in view of Herod further in view of Kikuta to have a stretchability of about 20% to about 30%, as taught by Kikuta, to make the stretchable strip easier to handle and less flimsy.
Regarding claim 7, Leeflang in view of Herod further in view of Kikuta discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 being adapted to correspond to the lip portion such that the lip portion is configured to protrude from the cutout portion 414 ([0103], the central open region/cutout 414 is positioned over the user’s lips; thus, the lips are capable of protruding from the cutout 414).
Regarding claim 9, Leeflang in view of Herod further in view of Kikuta discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the cutout portion with the rectangular shape comprises rounded corners.
Regarding claim 10, Leeflang in view of Herod further in view of Kikuta discloses the claimed invention as discussed above.
Leeflang further discloses the adhesive being adaptable to human skin ([0094], adhesive material may be low tack adhesive that is adherent to skin).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Kikuta et al. EP 2517680 A1 and Portnoy et al. US 6,089,232.
Regarding claim 2, Leeflang in view of Herod further in view of Kikuta discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 having stretchable property ([0089], base membrane 412 may be elastic).
Leeflang in view of Herod further in view of Kikuta is silent on the stretchable strip comprising one of a cotton material or a synthetic material, wherein the upper lip portion and the lower lip portion are held together by the tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip.
However, Portnoy teaches an analogous stretchable strip 10 (fig. 3 and col. 3, lines 1-4, panel 10 also for holding the mouth closed) comprising one of a cotton material or a synthetic material (col. 2, lines 44-47, can be Hypafix by Smith and Nephew; as evidenced by Perez et al. US 2017/0080207 A1 in [0601], Hypafix is polyester, which is synthetic), wherein the upper lip portion and the lower lip portion are held together by the tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip (since the strip 10 is stretchable as noted above, the upper and lower lip portions of the strip are held together by the elastic tension of the strip, which is capable of stimulating a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of Leeflang in view of Herod further in view of Kikuta to comprise one of a cotton material or a synthetic material, wherein the upper lip portion and the lower lip portion are held together by the tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip, as taught by Portnoy, because this material is cross-elastic, hypo-allergenic, and self-adhesive (col. 2, lines 44-52).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Kikuta et al. EP 2517680 A1 and Lehmann US 2014/0025102 A1.
Regarding claim 6, Leeflang in view of Herod further in view of Kikuta discloses the claimed invention as discussed above.
Leeflang in view of Herod further in view of Kikuta is silent on the first surface of the stretchable strip comprising one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers.
However, Lehmann teaches an analogous strip 6 for nasal breathing (fig. 5 and [0057], strip for nasal passage expansion) with a first surface of the strip 6 comprising one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers ([0057], the strip 6 may have first side 11 with graphic art work, such as images and promotional images; please note that the one or more characters include cars, stars, etc., and are thus not exclusive to any other type of art work).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first surface of the stretchable strip of Leeflang in view of Herod further in view of Kikuta with one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers, as taught by Lehmann, “to provide an aesthetically appealing visual appearance” ([0057]).
Claims 11, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Portnoy et al. US 6,089,232.
Regarding claim 11, Leeflang discloses a method for imparting training to a user to breathe from the nasal, and not from the mouth, during sleep time or wake-up time ([0007], methods for sealing the lips and mouth to encourage natural nasal breathing, which can be achieved during a sleeping or waking state), the method comprising: using a stretchable strip of a nasal breathing training tape 412 comprising (i) an upper lip portion, (ii) a lower lip portion, (iii) a left side portion and (iv) a right side portion (please see annotated fig. A) having a size to be accommodated around a lip portion of the user, the stretchable strip 412 having a cutout portion 414 configured on the stretchable strip 412 along a substantially central location of the stretchable strip 412 (fig. 7A and [0089], base membrane 412 may be elastic; [0103], in use, the central open region/cutout 414 is positioned over the user’s lips to discourage breathing through the mouth); and sticking the stretchable strip 412, via an adhesive layer applied to a first layer, opposite to a second layer of the stretchable strip 412 (fig. 7B and [0090], first and second surfaces 412b/a; [0094], adhesive material at least partially covering second surface 412a; [0087], the base membrane 412 may be made of several layers; thus, the adhesive layer would be applied to second surface 412a on a first layer, opposite to a second layer forming surface 412b), around the lip portion, surrounding the mouth such that the nasal breathing training tape is not touching the lip portion, of the user, such that the lip portion is held together ([0103], the central open region/cutout 414 is positioned over the user’s lips to discourage breathing through the mouth, which means the strip material itself does not touch the lips; [0104], the user can forcibly separate their lips to cause the device 410 to open, which means that in the resting position, the device holds the lips together), whereby due to the nasal breathing training tape 412 an overall neuro-sensory-motor system of the user can be stimulated, so that the brain of the user can learn to ‘switch on’ the nasal breathing, when the lip portion is gently held together ([0007], the device is for sealing the lips and, thus, encouraging nasal breathing; there must be some kind of activity in the brain and neuro-sensory-motor system of the user in order to breathe through the nose when the mouth is not available; since the device does allow the user to separate their lips with a certain force, as described in [0104], the lips can be considered gently held together), wherein the cutout portion 414 is void of any material ([0010], the valves being optional), wherein a width of the cutout portion 414 is equal to a width of the upper lip portion and the lower lip portion, wherein the width of the cutout portion 414 is measured from a bottom of the upper lip portion to a top of the lower lip portion (annotated fig. A shows the vertical widths of the upper lip portion, cutout portion, and lower lip portion being about equal).
Leeflang is silent on a length of the cutout portion being equal to three times the length of the left side portion, and wherein the length of the cutout portion is equal to three times the length of the right side portion.
However, Herod teaches an adhesive strip for surrounding the lips (figs. 1-3 and col. 2, lines 53-66) comprising a cutout portion 10 (fig. 3), wherein a length of the cutout portion 10 is equal to three times the length of the left side portion, and wherein the length of the cutout portion 10 is equal to three times the length of the right side portion (fig. 3, the left to right length of the cutout 10 is about three times the length of the left side portion (from the left edge 23 to the cutout 10) and the right side portion (from the right edge 23 to the cutout 10)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cutout portion of Leeflang such that a length of the cutout portion is equal to three times the length of the left side portion, and wherein the length of the cutout portion is equal to three times the length of the right side portion, as taught by Herod, which is prima facie obvious according to MPEP 2144.04 IV. A. and B. (changes in relative dimensions/size/proportion/shape did not render the claimed device patentably distinct from the prior art devices, particularly since the claimed device would not perform differently than that of the prior art device, and in absence of persuasive evidence that the particular configuration was significant; In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Leeflang in view of Herod is silent on using the stretchable strip comprising stretching the stretchable strip, and to create tension therein; and sticking the stretched stretchable strip such that the lip portion is held together by the tension created in the stretchable strip; whereby due to the tension created by the tape, the lip portion is held together.
However, Portnoy teaches an analogous method for hold the lips closed (fig. 3 and col. 2, lines 40-43, panel 10 is used to prevent snoring; col. 3, lines 2-3, the mouth is effectively held closed), comprising stretching the stretchable strip 10, and to create tension therein; and sticking the stretched stretchable strip 10 such that the lip portion is held together by the tension created in the stretchable strip 10; whereby due to the tension created by the tape 10, the lip portion is held together (col. 2, line 57-col. 3, line 4, and col. 3, lines 30-35, the mouth is effectively held closed by panel 10 when the panel 10 is stretched before placing on the face, due to the tension in the panel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of application of the stretchable strip of Leeflang in view of Herod with the steps of stretching the stretchable strip, and to create tension therein; and sticking the stretched stretchable strip such that the lip portion is held together by the tension created in the stretchable strip; whereby due to the tension created by the tape, the lip portion is held together, as taught by Portnoy, so that the “elasticity of the fabric aids in keeping the mouth closed and thus aids the effectiveness of the device… the bias of the elasticity of the fabric acts to try to return the fabric to its unstretched condition, causing a force in the direction of closing the mouth” (col. 3, lines 30-34); while Leeflang’s strip is stretchable, Leeflang does not explicitly disclose the steps of stretching the strip when applying to the face; however, stretching the strip during application, as taught by Portnoy, would pretension the strip to provide further contracting bias so that the lips are more effectively held closed.
Regarding claim 14, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 having stretchable property ([0089], base membrane 412 may be elastic).
Leeflang in view of Herod is silent on the stretchable strip comprising one of a cotton material or a synthetic material, wherein the upper lip portion and the lower lip portion are held together by the tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip.
However, Portnoy teaches an analogous stretchable strip 10 (fig. 3 and col. 3, lines 1-4, panel 10 also for holding the mouth closed) comprising one of a cotton material or a synthetic material (col. 2, lines 44-47, can be Hypafix by Smith and Nephew; as evidenced by Perez et al. US 2017/0080207 A1 in [0601], Hypafix is polyester, which is synthetic), wherein the upper lip portion and the lower lip portion are held together by the tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip (since the strip 10 is stretchable as noted above, the upper and lower lip portions of the strip are held together by the elastic tension of the strip, which is capable of stimulating a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stretchable strip of Leeflang in view of Herod further in view of Portnoy to comprise one of a cotton material or a synthetic material, wherein the upper lip portion and the lower lip portion are held together by the tension associated with the stretchable strip to stimulate a neuro-sensory-motor system of the user for switching on nasal breathing when the upper lip portion and the lower lip portion are held together by the stretchable strip, as taught by Portnoy, because this material is cross-elastic, hypo-allergenic, and self-adhesive (col. 2, lines 44-52).
Regarding claim 15, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the stretchable strip with the rectangular shape having rounded corners.
Regarding claim 16, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the stretchable strip 412 comprising a predetermined shape having a width and a length, wherein a ratio of width to length is about 3:5 (fig. 7A and [0090], the dimension between edges 412d (width) can be 1-5 cm, and the dimension between ends 412c (length) can be 5-14 cm; therefore, if the width is chosen to be 3 cm and the length chosen to be 5 cm, the width to length ratio would be 3:5).
Regarding claim 18, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 being adapted to correspond to the lip portion such that the lip portion is configured to protrude from the cutout portion 414 ([0103], in use, the central open region/cutout 414 is positioned over the user’s lips; thus, the lips must protrude from the cutout 414, since lips protrude from the surrounding skin).
Regarding claim 20, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang further discloses the cutout portion 414 comprising one of a rectangular shape and an elliptical shape (fig. 7A, elliptical), wherein the cutout portion with the rectangular shape comprises rounded corners.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Portnoy et al. US 6,089,232 and Kikuta et al. EP 2517680 A1.
Regarding claim 12, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Herod further in view of Portnoy is silent on stretching the stretchable strip to about 20% to about 30%.
However, Kikuta an analogous stretchable strip (abstract, stretch adhesive bandage) comprising a stretchability of about 20% to about 30% (col. 6, lines 57-58, 4-30% in the width/vertical direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of stretching the stretchable strip of Leeflang in view of Herod further in view of Portnoy to be up to about 20% to about 30%, as taught by Kikuta, to make the stretchable strip easier to handle and less flimsy.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Portnoy et al. US 6,089,232 and Fenton US 2010/0298861 A1.
Regarding claim 13, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Herod further in view of Portnoy is silent on sticking the stretched stretchable strip for about 30 minutes to 2 hours.
However, Fenton teaches a method of using an analogous strip 1 for nasal breathing (fig. 1 and [0016], nasal dilator strip) comprising the step of sticking the strip for about 30 minutes to 2 hours ([0018], strip 1 adhered to skin and activated over a period of 5 to 30 minutes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of sticking the stretched stretchable strip of Leeflang in view of Herod further in view of Portnoy to be for about 30 minutes to 2 hours, as taught by Fenton, to allow sufficient time for the strip to be effective for encouraging nasal breathing. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. US 2017/0028162 A1 in view of Herod et al. US 2,695,622 further in view of Portnoy et al. US 6,089,232 and Lehmann US 2014/0025102 A1.
Regarding claim 17, Leeflang in view of Herod further in view of Portnoy discloses the claimed invention as discussed above.
Leeflang in view of Herod further in view of Portnoy is silent on the first surface of the stretchable strip comprising one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers.
However, Lehmann teaches an analogous strip 6 for nasal breathing (fig. 5 and [0057], strip for nasal passage expansion) with a first surface of the strip 6 comprising one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers ([0057], the strip 6 may have first side 11 with graphic art work, such as images and promotional images; please note that the one or more characters include cars, stars, etc., and are thus not exclusive to any other type of art work).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first surface of the stretchable strip of Leeflang in view of Herod further in view of Portnoy with one or more patterns of cartoon characters, or, one or more characters including cars, stars, moon, sun, flowers, as taught by Lehmann, “to provide an aesthetically appealing visual appearance” ([0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berthon-Jones US 6,123,082; Seamen US 2016/0302961 A1; Hirs US 2008/0041397 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786